Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3, 7, and 9 are cancelled, and claims 1-2, 4-6, 8, and 10 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed December 14, 2021.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. The applicant argues that Becker does not explicitly teach the amended limitation “calculate for each heartbeat a non-fixed delay time from the R-wave in the latter heartbeat by adding a coefficient based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat to a delay time in the former heartbeat.” of claims 1 and 10 (see pg. 5-6 of applicant’s remarks). The adding function of the limitation cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art due to the 112(b) issues explained below.

Claim Objections
Claim 5 is objected to because of the following informalities: “an average a plurality” should be “an average time of a plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 10, “calculate for each heartbeat a non-fixed delay time from the R- wave in the latter heartbeat by adding a coefficient based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat to a delay time in the former heartbeat” is indefinite. It is unclear if a non-fixed delay time is calculated for the former heartbeat, or if the delay time for the former heartbeat is not calculated using this method. If the delay time for the former heartbeat is not calculated using this method, it is not clear what the steps are to calculate the delay time for the former heartbeat. If the delay time for the former heartbeat is calculated using this method, then it is not clear what steps are taken to calculate the non-fixed delay time of the former heartbeat when the delay time is based on the delay time of the same former heartbeat. It is also unclear what the steps are to calculate the coefficient, and if the coefficient is an RR interval or a delay time. 
Therefore, the adding function of the limitation cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art due to the 112(b) issues explained above.
	For claim 6, it is unclear what the “average” is referring to. For the purpose of advancing prosecution, the examiner assumes the average is the average time of a plurality of RR intervals, as claim 6 is dependent on claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20150025337 A1, published January 22, 2015) in view of Becker, Christoph R., et al. Multi-slice and Dual-source CT in Cardiac Imaging: Principles - Protocols - Indications - Outlook. Germany, Physica-Verlag, 2006, hereinafter referred to as Choi and Becker, respectively. 
Regarding claim 1, Choi teaches an ultrasonic diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus), comprising: 
processing circuitry (Fig. 1, signal processing unit 6) configured to detect, based on an electrocardiogram (ECG) signal, an R-wave in a former heartbeat and an R-wave in a latter heartbeat thereafter (Fig. 2; see pg. 3, col. 2, para. 0049 — “... an R wave appears in a predetermined cycle in the waveform of the ECG signal output from the electrocardiograph 20. In a general triggered three dimensional diagnostic mode, this R wave is used as a trigger signal.”), and 
control an ultrasonic probe to initiate the ultrasonic scan in the latter heartbeat at a timing when the calculated non-fixed delay time is elapsed from the R- wave in the latter heartbeat, thereby sequentially initiating a plurality of the ultrasonic scans in the respective heartbeats (see Abstract — “...controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step S3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of sub-volume data acquired).”).  
Choi does not explicitly teach calculate for each heartbeat a non-fixed delay time from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats.
Whereas, Becker, in the same field of endeavor, teaches calculate for each heartbeat a non-fixed delay time (Fig. 4.34a of pg. 106, delay time Tdel at each R-wave heart beat) from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat (Tdel = δRR (fraction of RR interval) multiplied by TRR (RR interval)), thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats (see pg. 106, col. 2, para. 1 — “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage ORR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Choi, by having apparatus calculate for each heartbeat a non-fixed delay time from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats, as disclosed in Becker. One of ordinary skill in the art would have been motivated to make this modification in order for the user to conduct motion-free imaging of small anatomical structures such as coronary arteries during the diastolic phase, as taught in Becker (see pg. 107, col. 1, para. 1).
Furthermore, regarding claim 2, Choi teaches wherein the processing circuitry is configured to control the ultrasonic probe to initiate the ultrasonic scan at timing when the sequentially calculated delay time elapsed from the R-wave in the latter heartbeat (see Abstract — “controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step $3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of subvolume data acquired).”), and 
Becker further teaches calculating a non-fixed delay time for each heartbeat (Fig. 4.34a of pg. 106, Relative Delay diagram; see pg. 106, col. 2, para. 1 — “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage ORR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
Furthermore, regarding claim 4, Choi further teaches wherein the processing circuitry is configured to set the delay time in the latter heartbeat to be the same as a delay time in the former heartbeat, when the R-wave in the former heartbeat does not appear even if a predetermined time elapses after the R-wave in the former heartbeat (see Fig. 8 - delay time d for R3 is the same as delay time d for R2, even after the heartbeat disturbance r1 (predetermined time)), and
Becker further teaches calculating a non-fixed delay time for each heartbeat (Fig. 4.34a of pg. 106, Relative Delay diagram; see pg. 106, col. 2, para. 1 — “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage ORR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”). 
The motivation for claims 2 and 4 was shown previously in claim 1.
Furthermore, regarding claim 8, Choi further teaches wherein the ECG signal is based on an output of an ECG device Furthermore, regarding claim 8, Choi further teaches wherein the ECG signal is based on an output of an ECG device (Fig. 1, electrocardiograph 20; Fig. 2 - ECG signal output from electrocardiograph (ECG device)).

	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Becker, as applied to claim 4 above, and in further view of Miyazaki (US 20100249574 A1, published September 30, 2010), hereinafter referred to as Miyazaki.
Regarding claim 5, Choi in view of Becker teaches all of the elements disclosed in claim 4 above.
Choi in view of Becker teaches a predetermined time, but does not explicitly teach wherein the processing circuitry is configured to set the predetermined time as a time acquired by adding a margin time to an average a plurality of the RR intervals.  
Whereas, Miyzaki, in the same field of endeavor, teaches wherein the processing circuitry is configured to set the predetermined time as a time acquired by adding a margin time to an average time of a plurality of the RR intervals (see pg. 4, col. 1, para. 0051 -"...it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k [margin time] is added to a delay time DT as shown in equation (4)."; see pg. 3, col. 2, para. 0047 - "...the heart rate acquisition part 46 may be also configured to calculate or acquire plural HRs and provide an average value of the plural HRs to the delay time setting part 47 for accuracy improvement." So the margin time is equated to the correction coefficient k, which is added to the delay time that is based on the average value of plural heartrates (equated to average time of intervals)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined time, as disclosed in Choi in view of Becker, by having the predetermined time as a time acquired by adding a margin time to an average time of a plurality of the RR intervals, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the delay time in cases of irregular heartbeats, as taught in Miyazaki (see pg. 4, col. 1, para. 0051).
Furthermore, regarding claim 6, Miyazaki further teaches wherein the processing circuitry is configured to set the margin time as the non-fixed delay time, thereby setting the predetermined time as a time acquired by adding the non-fixed delay time to the average time of a plurality of RR intervals (see pg. 4, col. 1, para. 0051 - "...it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k is added to a delay time DT as shown in equation (4)."; Fig. 2; see pg. 3, col. 2, para. 0047 — “...the heart rate acquisition part 46 may acquire a HR around ten times and make the average value of the 10 HRs be the HR provided to the delay time setting part 47.” ." So the margin time is equated to the correction coefficient k, which is added to the delay time that can be based on the average value of plural heartrates (equated to average time of intervals)).
	The motivation for claim 6 was shown previously in claim 5.



Regarding claim 10, Choi teaches a method for controlling an ultrasonic scan, comprising: 
detecting, based on an ECG signal, an R-wave in a former heartbeat and an R-wave in a latter heartbeat thereafter (Fig. 2; see pg. 3, col. 2, para. 0049 — “... an R wave appears in a predetermined cycle in the waveform of the ECG signal output from the electrocardiograph 20. In a general triggered three dimensional diagnostic mode, this R wave is used as a trigger signal.”), and 
controlling an ultrasonic probe to initiate the ultrasonic scan in the latter heartbeat at a timing when the calculated non-fixed delay time is elapsed from the R- wave in the latter heartbeat, thereby sequentially initiating a plurality of the ultrasonic scans in the respective heartbeats (see Abstract — “...controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step S3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of sub-volume data acquired).”).  
Choi does not explicitly teach calculating for each heartbeat a non-fixed delay time from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat to a delay time in the former heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats. 
Whereas, Becker, in the same field of endeavor, teaches calculating for each heartbeat a non-fixed delay time (Fig. 4.34a of pg. 106, delay time Tdel at each R-wave heart beat) from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat (Tdel = δRR (fraction of RR interval) multiplied by TRR (RR interval)), thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats (see pg. 106, col. 2, para. 1 — “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage ORR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Choi, by having apparatus calculate for each heartbeat a non-fixed delay time from the R- wave in the latter heartbeat based on an RR interval between the R-wave in the former heartbeat and the R-wave in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats, as disclosed in Becker. One of ordinary skill in the art would have been motivated to make this modification in order for the user to conduct motion-free imaging of small anatomical structures such as coronary arteries during the diastolic phase, as taught in Becker (see pg. 107, col. 1, para. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793